Walkek, J.
We think the charge of the Court was. not as full as it , *407should have heen. Under the evidence, the jury might have found that the transaction was a barter, an exchange of meal for whisky; and if it was, we are not prepared to say that defendant would he guilty of causing spirituous liquors to be made from corn meal. Certainly, under the statute, a party could exchange his meal for whisky, if he chose to do so ; and we think ’ the Judge should so have instructed the jury. “ It is the duty of the Judge to declare to the jury what the law is, with its exceptions and qualifications.” Keener vs. The State, 18 Ga. R., 230. That is, he must state fully to them the law applicable to the facts of the case on trial. This case presented two aspects, one of guilt, the other of innocence ; and the attention of the jury should have heen called to that view of the facts consistent with innocence as well as the one suggesting guilt. Eor this failure, a new trial is granted.
Judgment reversed.